RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3, 4, 5, 7, 9, 11, 12 and 15 are pending in this application.
Claims 2, 6, 8, 10, 13 and 14 are canceled.
Claim Rejections – 35 USC § 103
The 35 U.S.C. § 103 rejection of claims 1, 3, 4, 5, 7, 9, 11, 12 and 15 are hereby withdrawn in light of the amendments and arguments filed on 2/18/2021.
Examiner’s Comments/Allowable Subject Matter
Claims 1, 3, 4, 5, 7, 9, 11, 12 and 15 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nacer (2017/0006656) does not precede the earliest filing date of the filed application, but provides a good overview of the usability of a dongle that works similarly to the claimed invention;
Castillo et al. (2016/0211985) enables use of a wireless dongle to underlying devices that has wireless capabilities but also connect to a network of appliances in a wired fashion; and
Lee (2014/0294385) describes a use of a wireless dongle for communication between two devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458